431 F.2d 502
J. Hall LEBLANC and H. P. Edwards, Plaintiffs-Appellees,v.RAPIDES PARISH SCHOOL BOARD et al., Defendants-Appellants.
No. 29380 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, et al., 5th Cir., 1970,

431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 25, 1970.
Appeal from the United States District Court for the Western District of Louisiana at Alexandria; Edwin F. Hunter, Jr., Judge.
Edwin O. Ware, Dist. Atty., Alexandria, La., for appellants.
Camille F. Gravel, Jr., Gravel, Roy & Burnes, Alexandria, La., for appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
This was a suit to reapportion the police jury and school board in Rapides Parish, Louisiana.


2
This case is identically like Pipes v. Jackson Parish Police Jury, 5 Cir., 1970, 429 F.2d 39.


3
We accordingly follow Pipes and remand the case to the District Court for reconsideration of the matter in light of the 1970 census.


4
So ordered.